Court of Appeals
                          Sixth Appellate District of Texas

                                   JUDGMENT


Luis Arrieta, Appellant                               Appeal from the 76th District Court of
                                                      Titus County, Texas (Tr. Ct. No. 19,168).
No. 06-15-00159-CR         v.                         Opinion delivered by Chief Justice Morriss,
                                                      Justice Moseley and Justice Burgess
The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Luis Arrieta, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED NOVEMBER 25, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk